DETAILED ACTION
This action is in response to the amendment filed on 11/19/2020.  Also see the interview summary dated 12/23/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 16-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The term "relatively small curvature" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how small the curvature must be to be considered “relatively small.”  The claim does not require it to be “relatively small” with respect to a reference.
The term "more deeply curved" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how deeply the 
The term "substantially flat" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how flat the section must be to be considered “substantially flat.”
In the first line, “a pan body with integral single…” should be amended to read, “a pan body with an integral single…”
Regarding claim 7: The term "additional strength" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how strong the section must be to be considered to have “additional strength.”  The claim does not provide a reference point for determining what it is stronger than. 
Regarding claim 12: “a neck portion” lacks proper antecedent basis because it is not clear if the applicant if referring to the neck portion of claim 1.  
The term "deeply curved" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how deep the curve must be to be considered “deeply curved.”  The claim does not provide a reference point for determining what it is deeper than.

Regarding claim 14: a neck portion lacks proper antecedent basis. 
Regarding claim 16: “a neck portion” lacks proper antecedent basis.  “Said flat neck portion” lacks proper antecedent basis.
Regarding claim 17: “a neck portion” lacks proper antecedent basis. “Said hand grip portion” lacks proper antecedent basis. 
Regarding claim 22: “a transition section” lacks proper antecedent basis because it is not clear if the applicant is referring to the transition section of claim 18.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, and 7-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons (US 998,927).

    PNG
    media_image1.png
    307
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    825
    media_image2.png
    Greyscale

Regarding claim 1: the above §112 discussions are incorporated herein.  Simmons discloses a cookware vessel comprising a pan body (4) with integral single piece handle fabricated from a single sheet of metal comprising a neck portion (i.e. 
Regarding claim 2: Simmons discloses that the handle has at least one opening therein (i.e. the opening between flanges 5, figs 1, 2, 4).
Regarding claim 3: Simmons discloses that said at last one opening comprises at least 30% of the handle width (see fig 2, which shows that the opening near lead line 8 is at least 30% of the handle width).
Regarding claim 7: see the above §112 discussion.  Simmons discloses that “additional strength” is imparted to the handle in the vertical plane with curved cross-sections (e.g. the curved cross sections of flanges 5).
Regarding claim 8: Simmons discloses that the handle has a hand grip portion (i.e. the portion distal from the pan body) comprising a “U” shaped cross section (i.e. in figure 2, at lead line 6).
Regarding claims 9 and 10: Simmons discloses that the handle has a neck portion comprising a “W” shaped cross-section.  The cross section, marked by the examiner with a line, in annotated figure 1 above, could reasonably be considered to have a “W” shape, because there are multiple concavity changes following the flange 5, through flat portion 8, and then into the opposite flange 5.
Regarding claim 11: Simmons discloses that a neck portion (i.e. portion proximal the pan body, to about halfway to the end of the handle) comprising a flattened “U” shaped cross-section (see figure 4).
Regarding claim 12: see the above §112 discussion.  Simmons discloses wherein the handle comprises a neck portion (i.e. portion proximal the pan body, to about halfway to the end of the handle) with a section with a deeply curved cross-section (i.e. fig 4) and a hand grip portion (i.e. the distal portion of the handle) with a reduced curvature (at lead line 6, fig 3).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 14, 16, 17-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons, as applied to claim 1 above.
Regarding claims 4-6: Simmons, as applied to claim 1 above, discloses all of the claimed limitations except that the metal sheet comprises carbon steel, stainless steel or copper.  Simmons discloses that the metal is sheet steel or “other suitable metal” (ll. 10-20), but not the specific types of claimed steel or copper.  The examiner notes that at the time of Simmons invention (1911) “steel” likely referred to carbon steel, as stainless steel was not invented until 1913.  
However, the applicant does not disclose any criticality in the specification for the specific material recited in the claims. Further, the selection of a known material, based upon its suitability for the intended use, involves no inventive step (see MPEP 2144.07).  In this particular case, carbon steel, stainless steel, and copper would be suitable for the intended use of being a cooking vessel.  These materials are notoriously well known in the art for being used in cooking vessel.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the metal of Simmons be carbon steel, stainless steel, or copper, because these are known materials that would be suitable for the intended purposes of being a cooking vessel.
Regarding claim 14: Simmons, as applied above, discloses all of the claimed limitations except for the recited dimensions.  However, the recited width and radius of curvature are not disclosed as having any criticality.
Further the width and radius are result effective variable that would have been obvious to a person of ordinary skill in the art to optimize.  For example, the width and radius would affect the strength of the handle as well as how easy it would be to grasp by a user.  A very wide neck, and the handle would be stronger, but more difficult to 
Regarding claim 16: Simmons, as applied above, discloses wherein the handle comprises a neck portion with a section adjacent said flat portion section having a curvature (i.e. the curve of flange 5 fig 4).  Simmons, however, does not disclose the claimed radius of curvature.    However, the recited radius of curvature is not disclosed as having any criticality.
Further the radius is a result effective variable that would have been obvious to a person of ordinary skill in the art to optimize.  For example, a larger radius of curvature would feel more comfortable in the hand as it would not have a sharp point to concentrate pressure, but if it is too large, it might be larger than a user’s grip.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have selected the recited radius, because it is an merely optimal or working values that could be found through routine experimentation.
Regarding claim 17: Simmons, as applied above, discloses a handle grip portion and wherein wherein the handle comprises a neck portion section, located as the handle transitions (i.e. about halfway along the length of the handle) to said hand grip portion, but not the claimed range.  However, the claimed range is not disclosed to be critical.

 Regarding claim 18: Simmons, as applied above, discloses wherein the handle comprises a handle profile (i.e. section near lead lines 5, fig 2, where the flanges nearly touch, the depth being the thickness of flange 5, the width being the distance between flanged 5) in said transition section which is less wide and less deep in cross-section than said handle grip portion (i.e. the section near lead 2, fig 2 where the flanges diverge, included the depth from the top of flange 5, to base portion 2).
Regarding claims 19 and 20: Simmons, as applied above, discloses a hand grip portion having a curvature (i.e. the curve at lead line 6, fig 3), but not the recited curvature. However, the recited radius of curvature is not disclosed as having any criticality.
Further the radius is a result effective variable that would have been obvious to a person of ordinary skill in the art to optimize.  For example, a larger radius of curvature would feel more comfortable in the hand as it would not have a sharp point to concentrate pressure, but if it is too large, it might be larger than a user’s grip.  Therefore, before the claimed invention was effectively filed, it would have been obvious 
Regarding claim 22: Simmons, as applied above, discloses said neck portion comprises a transition section (called out as “C” in above annotated figure) of smaller curvature than said more deeply curved section.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733